DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Penny Caudle on 2/24/2022.
The application has been amended as follows: 
Re claims 3, 4, 7, 8, 11, 12, 15, and 16, are to be cancelled. 
Reasons for Allowance
Claims 1, 5, 9, and 13 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 1, the claim scope of independent claim 1 has been amended to recite:
1. An optical receiver circuit comprising: 
a photoelectric transducer to convert an optical signal into a current signal; 
a submount substrate on which the photoelectric transducer is mounted; 
a first wiring connected to an anode pad of the photoelectric transducer and a wire connected to a preamplifier on the submount substrate; 
a second wiring to which a bias voltage is applied on the submount substrate; 
a filter circuit to remove noise from the bias voltage; 
a third wiring connected to a cathode pad of the photoelectric transducer on the submount substrate; and 
a first resistive element connected to the third wiring to serve as a path when the bias voltage is applied to the photoelectric transducer via the second wiring on the submount substrate, wherein 

the bias voltage is applied to the second wiring via the filter circuit, 
the bias voltage is applied to the photoelectric transducer via the filter circuit, the second wiring, the first resistive element, and the third wiring, and 
the filter circuit includes a capacitor and a resistive element connected in series between the bias voltage and the second wiring.
Re claim 1, the claim scope is amended to include the claim scope of claim 2 as well as the additional limitation disclosing the structure of the physical of the filter circuit includes a capacitor and a resistive element connected in series between the bias voltage and the second wiring. While many of the limitations are disclosed by the prior art, the examiner believes that when all the elements are considered, the claim scope is considered allowable. 
Hasegawa (US PG PUB 2003/0081297) discloses an optical receiver circuit comprising: 
a photoelectric transducer to convert an optical signal into a current signal (photo detector, 1, Fig. 2); 
a submount substrate on which the photoelectric transducer is mounted (chip carrier 2, Fig. 2, is an aluminum nitride substrate); 
a first wiring connected to an anode pad of the photoelectric transducer (a resistor 4 is a connected to the anode, Fig. 2) and a wire connected to a preamplifier on the submount substrate (the bonding wires 18, Fig. 2, are connected to the pre-amplifier circuit 10 ¶ [0033]); 
a second wiring to which a bias voltage is applied on the submount substrate (13, is a pattern of connection to the bias power for the photodetector, which is connected to the bypass capacitor 11, Fig. 2, ¶ [0033], Furthermore, on printed circuit board 9 are formed in advance the bias power supply connection pattern 13 for photodetector 13. The bias power source being connected in parallel by the bonding wire 16 and the bodying wire 17 to the bypass capacitor 11 and the printer connecting pattern 7 of the chip carrier, supplies a bias voltage to the cathode of the photodetector ¶ [0034], such that the bias voltage applied to the second wiring 16 to the submount substrate); 
a third wiring connected to a cathode pad of the photoelectric transducer on the submount substrate (there is bonding wire 17 that is connected to the printed connecting pattern 7 of chip carrier, and is connected to the cathode-connected resistor 3 ¶[0034]); 
a filter circuit to remove noise from the bias voltage, 23Docket No. PMDA-20153-US Status: FINALwherein the bias voltage is applied to the second wiring via the filter circuit, (Hasegawa discloses that peaking and dipping can also be suppressed by grounding via the series of resistors 12 the bypass capacitor of the bias power supply to the photodetector, and excessive widening of the band can be prevented to keep the circuit noise components from increasing and thereby to prevent reception sensitivity from deterioration ¶ [0049], wherein the reducing of peaking and dipping is the removal of noise), and 
the bias voltage is applied to the photoelectric transducer via the filter circuit, the second wiring, the first resistive element, and the third wiring (Hasegawa discloses On the printed circuit board 9 are formed in advance the bias power supply connecting pattern 13 for photo detector, the printed connecting pattern 14 and the ground connection pattern 15 by plating, vapor deposition, printing or some other film formation technique. The bias power source, being connected in parallel by the bonding wire 16 and the bonding wire 17 to the bypass capacitor 11 and the printed connecting pattern 7 on the chip carrier, supplies a bias voltage to the cathode of the photo detector 1 via the cathode-connected resistor 3, and is also connected to the ground connection pattern 15 via the bypass capacitor 11 and the series resistor 12. ¶ [0034], such that it is connected via both the second and third wire, 16 and 17, as well as connects via connection pattern 14 to the resistive element and the transducer via the second wire).  

Giaretta (US PG PUB 2003/0179558) discloses that the grounds of the input stage and the output stage are connected through the grounded surface of the TO package 616. This is, however, a more attenuated connection that, for example connecting the grounds of the input stage and the output stage on the integrated circuit preamplifier 606, and then connecting both to the surface of the TO package 616. Furthermore, the ground connection for the input stage includes a series connection to a resistor 618. The inclusion of the resistor 618 in the ground connection for the input stage reduces feedback gain and suppress oscillation in the integrated circuit preamplifier 606 by isolating the input stage from the ground node voltage fluctuations in the output stage. The ground node voltage fluctuations are caused by parasitic inductance in the ground connection, and correspond to current passing through the (parasitic) inductance of the ground connection ¶ [0080]. 
Daikuhara (US PG PUB 2017/0074662) discloses that an optical receiver modules includes a substrate, a plurality of photodetectors mounted on a first surface of the substrate, a plurality of amplifiers mounted on the first surface of the substrate, a plurality of anode wiring patterns formed on the first surface of the substrate and configured to connect between anode terminals of the photodetectors and respective ones of the amplifiers, a plurality of cathode wiring patterns from on the first surface of the substrate and configured to present between the cathode terminals of the photodetectors and the perspective ones of the amplifiers, a second electrode formed on the second surface of the substrate to cover areas directly opposite, across the substrate, the plurality of cathode wiring patterns formed on the first surface, and a plurality of first bias formed through the substrate in a 
Imura (US Patent 5,656,975) discloses a loop filter, wherein the loop filter 3 is for removing a high-frequency component contained in the phase difference voltage and outputting the control voltage, Col. 2, lines 42-44, loop filter 3 is a low-pass filter comprising a resistor 31 and capacitator 32, Col. 2, lines 55-57. 
Hence, while arrangements and components are disclosed by different portions of the prior art, when the claim scope is considered as a whole, the claim is considered allowable. 
Re claim 5, this claim is dependent upon claim 1 and is allowable for the reasons is previously stated.
Re claim 9, this claim is dependent upon claim 5 and is allowable for the reasons previously stated.
Re claim 13, this claim is dependent upon claim 9 and allowable for the reasons previously stated. 
The following patents and patent applications are cited to show the state of the art with respect to an optical receiver circuit:
(US-5656975, US-5345167, US-5287059, US-11079559, US-20210333813, US-20200366381, US-20200041729, US-20180352327, US-20170084662, US-20080192550, US-20030179558, US-20030081297, US-20010045870)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637